Title: John Adams to Joel Barlow, 4 Apr. 1786
From: Adams, John
To: Barlow, Joel


          
            
              Sir.
            
            

              Grosvenor square

              April 4th. 1786— 
            
          

          I am much obliged to you for your favour of December 12th. 1785, and for the oppertunity of reading the vision of
            Columbus a Poem of very great Merit—as soon as I had read it, I went out with it to my
            friend Dr. Price at Newington Green, and left it with him,
            together with your Letter to him
          The Doctor will do you every service in his Power & I will
            do what may be in mine.
          As the English is very little read in any Country of Europe, except
            England, a Poem in that Language will never, or at least for many years to come make any
            fortune in any part of the World except England & America,—
          In French, if it had the same merit it would sell to some degree
            every where—I hope that you & your friends Dwight, Trumbull and Humphreys will
            contribute with other causes to make our Language more generally studied—But this must
            be the work of time— There is not extant a Poem, written by any Englishman now living;
            that will bear any Comparison, with the Vision of Columbus, or the Conquest of
            Canaan—There is indeed no very eminent Poet on the stage—Sherriden, Anstey Mason,
            Hayley, Day & some others have written some things well. As Day & Hayley
            have been rather favourable to America, it may be proper to consult one of them—
          The Dedication to the King of France, will do it honour in that
            Kingdom but not in this—It is even questionable, whether it would not ruin the sale of
            it here where alone it can be sold at all, very few Copies will ever be disposed of in
            france, or any other part of Europe, at least for many years to come. You must consider
            that the public opinion here is very different from that in America—This Nation is
            & ever has been profoundly Ignorant of what has happened in America, and all the
            Channels of information are so stopped up by Influence & Power, that it is
            utterly impossible to convey the truth to their minds.
          There are some Expressions in the Vision of Columbus which would be
            adjudged libellous by any Court & Jury in the Kingdom. And the Attorney General,
            ex officio would think himself bound to prosecute the Printer & Publisher for
            Example in what you say of Adams, whether you mean John or Samuel, I know not: but as it
            is left doubtfull it will be here applyed to me, and as I am the public Minister from
            the U States here, if I were to be instrumental, or only accessory to the Publication of
            it for what I know it might produce a Declaration of War. “From all the tyrants
            guileful plotts the Veil he drew” I have taken the liberty to write guileful,
            instead of Tyrants, a Word that never has been tolerated in England They never dared
            even to publish the declaration of Independance without gutting it—The Poem must be
            revised by somebody who will determine what Corrections of this Sort are indispensable
            for no Printer will run the risk of a Pillory & Imprisonment for the sake of
            publishing a Poem that notwithstanding its beauty, harmony & Sublimity, too
            probably will have a dull sale. Neither America nor her Heroes nor her sages, are
            popular here. Much otherwise—The United States must encourage their own Poets, as well
            as Warriors—or they will be discouraged—All Europe is too Jealous of both to do this
            Duty for us—
          You may depend however upon every thing in my power to do, and when the Poem is
            printed, I will consult the Imperial Ambassadors here, to Know if a copy may be
            presented to each of their sovereigns, without offence. I shall be glad at any time to
            hear from you & am with great esteem / Yours
          
            
              J. A
            
          
        